DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraatz (CN103093789, using computer translation).

Regarding claims 1 and 13, Kraatz teaches a media content playback device for a vehicle (with respective method) , the media content playback device (audio system 16 for vehicle 18 of graphical display system 10, Fig. 1; [0031])  comprising: 
a media information identifying device configured to request a user terminal to transmit media information and identify the media information, when there is a request to play media content, when communicatively connected with the user terminal (control module 26; where the audio system receives data from a personal electronic device for display on the vehicle graphical display system, [0007]; [0032]; [0035]; [0040]); 
a cover art obtaining device configured to obtain a cover art image based on the media information (control module 26 requests database 42 album cover art when the information received from the user device does not include it, [0034]-[0036]); and 
a controller configured to display the cover art image on a playback screen of the media content, when playing the media content ([0038]; [0042]-[0044]).  

Regarding claims 2 and 14, Kraatz teaches further comprising: 
an environment setup device configured to set up a terminal environment of the user terminal, when communicatively connected with the user terminal (control module 26 device sets up whether to obtain cover art from the database or using an internet connection, [0042]-[0045]).

  Regarding claims 3 and 15, Kraatz teaches wherein the environment setup device sets up a media playback environment for playing media content of the user terminal and sets up a cover art acquisition target of the media content (Control module 26, sets up whether to obtain cover art from the database or using an internet connection, [0042]-[0045]).

  Regarding claim 4, Kraatz teaches wherein the environment setup device determines whether it is possible to obtain a cover art image from a media player of the user terminal (Control module 26, sets up whether to obtain cover art from the database or using an internet connection or the personal device, [0044]; [0045]).  
	Regarding claims 5, 9 and 16, Kraatz teaches wherein the environment setup device sets the user terminal to the cover art acquisition target, when it is possible to obtain the cover art image from the media player of the user terminal, and sets a content provider connectable over a wireless network to the cover art acquisition target, when it is impossible to obtain the cover art image from the media player of the user terminal ([0036]-[0045]).

	 Regarding claims 6 and 17, Kraatz teaches wherein the cover art obtaining device transmits a protocol message to the user terminal to obtain the cover art image, when the cover art acquisition target for the media content is set as the user terminal (The audio system communicates using Bluetooth, USB or any other protocols for communication with the devices, [0004]-[0006]; [0031]; [0044]).

	  Regarding claim 7, Kraatz teaches wherein the cover art obtaining device transmits media information to the content provider to request the cover art image, when the cover art acquisition target for the media content is set as the content provider (the cover art can be transmitted through a low wireless connection quality from internet wireless stations, Pandora/Stitcher; RDIO; TuneIN or Soundcloud; [0006]; [0044]; [0045]).

  	Regarding claims 8 and 18, Kraatz teaches wherein the cover art obtaining device updates a cover art acquisition history from the content provider in a DB, when the cover art image is received from the content provider ([0034]).
   	Regarding claims 10 and 19, Kraatz teaches wherein the cover art obtaining device obtains the cover art image based on a cover art acquisition history for the media content, when there is the cover art acquisition history for the media content on a DB ([0034]).  

Regarding claims 11 and 20, Kraatz teaches wherein the controller replaces any one of images stored in a DB with a cover art image and displays the cover art image on the playback screen of the media content when playing the media content, when not obtaining a cover art image for the media content (database is periodically updated to correct or include new issue on the dabase, [0034]).

Regarding claim 12, Kraatz teaches wherein the media information includes at least one of a title, an artist, or album information of the media content ([0007]; [0035]).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Helm (BR 102013009269, using computer translation) where a vehicle media play device obtains imagery for playing content from different sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/           Primary Examiner, Art Unit 2421